Exhibit 10.2(d)(xv)

Form of 2010 Executive Claw Back Acknowledgement

I acknowledge receiving a copy of the Executive Claw Back Policy dated as of
January 27, 2010. I also acknowledge receiving a target ICP award for the 2010
calendar year (normally payable in 2011 based on 2010 performance), a target
performance cash award for the 2012 year (normally payable in 2013 based on 2012
performance), a restricted stock unit award dated January 27, 2010 (normally
payable in shares of stock in 2013) and a grant of stock options dated January
27, 2010. In consideration of my receiving these awards, I agree that if the
Board of Directors of Cytec Industries Inc. directs Cytec, pursuant to the terms
of the Executive Claw Back Policy and/or such awards, to recover from me all or
any portion of the gross amount of such awards previously paid to me prior to
the time of such direction, I will immediately return such amount to Cytec.

I agree that the exercise of Cytec’s claw back rights shall be governed by the
laws of the State of Delaware without giving effect to the conflict of laws
principles thereof. I agree that any and all disputes arising relating to
Cytec’s exercise of its claw back rights are to be resolved exclusively by
courts sitting in Delaware. I irrevocably consent to the jurisdiction of such
courts and agree not to assert by way of motion, as a defense, or otherwise, any
claim that either I or the Company is not subject personally to the jurisdiction
of such court, that the action, suit or proceeding is brought in an inconvenient
forum, that the venue of the action, suit or proceeding is improper, or that the
Executive Claw Back Policy or this acknowledgement may not be enforced in or by
such court.

 

 

Name

 

Date